Citation Nr: 0507334	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  04-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1941 to October 1945, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

The issue of entitlement to service connection for gum 
disease was addressed in the Statement of the Case and in the 
veteran's Substantive Appeal.  However, the Board observes 
that, in a VA Form 21-4138 (Statement in Support of Claim) 
dated in June 2004, the veteran withdrew the claim for 
service connection for gum disease.  Consequently, that 
matter is not before the Board and will not be addressed in 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A low back disorder was not manifested during service, 
nor was lumbar spine arthritis manifested within one year of 
separation from service, and any currently diagnosed low back 
disorder is not shown to be causally or etiologically related 
to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the April 2003 rating 
decision, as well as the Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a letter to 
the veteran provided to him in March 2003, prior to the 
initial unfavorable decision in this case, specifically 
notified the veteran of the substance of the VCAA, including 
the evidence necessary to substantiate his claim and the 
division of responsibilities between the veteran and the VA 
in obtaining that evidence.  

In addition to the above, in a decision promulgated on 
January 13, 2004, Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) indicated that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

Here, as indicated in the discussion above, the RO clearly 
has met the first three of the four notice requirements in 
connection with the issue on appeal.  Although the March 2003 
letter does not specifically contain the "fourth element," 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  For example, the 
RO told him in the letter to identify his VA and non-VA 
medical providers and provide releases, as appropriate, and 
that he could obtain the medical evidence himself and submit 
it to VA.  He was also told that he could submit his own 
statements or statements from other people describing his 
physical or mental disability symptoms as well as a medical 
opinion regarding a nexus relationship from his own doctor, 
and finally, he was also told to tell VA about any additional 
information or evidence that he wanted VA to try to get for 
him.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are VA medical records identified by the 
veteran.  While the Board acknowledges that the veteran has 
not been afforded a VA examination in connection with his 
claim for service connection for a low back disorder, the 
Board is of the opinion that such an examination is 
unnecessary to make a decision in this case.  

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptom may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, while the record clearly reflects that the veteran has 
a currently diagnosed low back disorder, there is absolutely 
no evidence beyond the veteran's own contentions that he 
suffered an event, injury or disease in service, nor is there 
any competent medical evidence that the currently diagnosed 
low back disorder is in any way associated with an 
established event, injury or disease in service.  As will be 
further explained below, in the absence of some corroborating 
evidence establishing that the veteran suffered an event, 
injury or disease in service, a current examination could do 
no more than speculate that a currently diagnosed disorder 
was related to service based on the veteran's unsubstantiated 
account of service events.  Under these circumstances, the 
Board believes that a VA examination is unnecessary.  

The Board would also observe that the veteran and his 
representative have not made the Board aware of any 
additional obtainable evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  In this regard, 
the Board observes that the veteran related that he was 
treated for his back following his separation from service.  
However, in the veteran's Substantive Appeal, he indicated 
that he had been unable to acquire those records given the 
passage of time.  Therefore, the Board finds that all 
obtainable evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.  

Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a low back disorder.  
These records include a report of a physical examination 
performed upon the veteran's entry into service, intervening 
medical records and the report of an October 1945 physical 
examination performed in conjunction with the veteran's 
separation from service.  The October 1945 physical 
examination shows no musculoskeletal defects or 
abnormalities, but does note the presence of first-degree 
nonsymptomatic pes planus.  

A VA Form 21-526 (Veteran's Application for Compensation or 
Pension) received in January 2003, shows the veteran stated 
that, because of living conditions while stationed in the 
Aleutian Islands, he developed a back condition from sleeping 
on his back on the ground.  He reported no treatment from 
private physicians and stated that all treatment had been at 
the VA Medical Center in Poplar Bluff, Missouri.  

VA outpatient treatment records dated between December 2002 
and March 2003 are associated with the claims file.  A record 
dated in February 2003 shows the veteran had complaints of 
pain on the right side of his low back and numbness in the 
upper left leg with pain when he walked.  The veteran stated 
that he had fell down a ladder earlier in February and 
injured his right shoulder.  A radiographic report of 
lumbosacral spine X-rays concluded with impressions of 
moderate degenerative arthritis and mild scoliosis.  

A statement from the veteran dated in March 2003 shows the 
veteran related that he was sent to the Aleutian Islands in 
1942 and was stationed there between 1942 and 1944.  He 
indicated that while there he was hauling oil drums into the 
mountains when he hurt his back.  The veteran reported that 
he was treated in a Quonset hut for a week for his back and 
that after discharge he went to a private physician and was 
treated by that physician for several years until he entered 
a hospital for treatment.  A VA Form 21-4138 (Statement in 
Support of Claim) from the veteran dated in March 2003 
explained that in 1942 he and his fellow soldiers were moving 
some barrels when he initially injured his back.  The veteran 
indicated that since that time his back had been prone to 
reinjury and that he had sought treatment from the VA and was 
still receiving treatment.  The veteran indicated that he had 
submitted a statement explaining why there was no medical 
information from civilian physicians and explained that 
during service there were times when proper medical treatment 
and record keeping was essentially inadequate.  

In the veteran's Notice of Disagreement dated in April 2003, 
the veteran again explained the circumstances surrounding his 
back injury during service when he was moving oil drums from 
a supply ship.  The veteran stated that he was treated for 
this condition at the medical facility and spent five days as 
an inpatient recuperating.  The veteran stated that this 
treatment was in his service medical records and that he 
believed his arthritis was the result of this initial injury.  
In his Substantive Appeal, the veteran reiterated that he 
spent one week in a mobile hospital recuperating from a back 
injury.  He reported that after that week he was sent back to 
work on light duty and was unable to work anything more than 
light duty for the remainder of his time in service.  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Based on the evidence of record and the laws set forth above, 
the Board finds that service connection for a low back 
disorder is not warranted.  While the veteran initially 
contended that his low back disorder began because of 
sleeping on the ground while stationed in the Aleutian 
Islands, he later reported that he had actually injured his 
back during service that required treatment, including a 
hospitalization of approximately one week.  However, there is 
absolutely no support for the veteran's contention in his 
service medical records.  Not only do the veteran's service 
medical records fail to document any treatment for his low 
back during service, including a hospitalization, the 
physical examination performed in October 1945 in connection 
with the veteran's separation from service fails to show that 
the veteran reported he sustained any low back injury during 
service and no defects or abnormalities of the lumbar spine 
were shown on physical examination.  Thus, even assuming that 
the veteran did sustain some sort of low back injury during 
service in 1942, as he has contended, it would be reasonable 
to conclude that any such injury was acute and transitory and 
resolved following appropriate treatment since no back 
disorder was shown upon separation from service.  

It is also significant that the record contains no evidence 
of any low back disorder for decades following the veteran's 
separation from service.  While the veteran reported that he 
had received treatment from a private physician following 
separation from service, but was now unable to obtain those 
records given the passage of time, the Board would note that 
when the veteran filed his initial claim for VA benefits in 
January 2003, he reported no treatment for his back from 
private physicians, but did indicate that he received 
treatment from the VA Medical Center in Poplar Bluff, 
Missouri, for his back.  

Records from that VA medical facility were obtained and 
reflect that the veteran had been diagnosed as having 
moderate degenerative arthritis and mild scoliosis of the 
lumbar spine.  Those medical records represent the first 
medical evidence of a current low back disorder, but that 
evidence is dated decades following the veteran's separation 
from service and contains no indication that such currently 
diagnosed disorders were in any way related to service.  The 
Board would also note that degenerative arthritis or 
osteoarthritis is defined as arthritis of middle age, rather 
than being due to trauma.  Giglio v. Derwinski, 2 Vet. App. 
560, 561 (1992).  Similarly, scoliosis is simply a lateral 
curvature of the spine, Guetti v. Derwinski, 3 Vet. App. 94, 
95 (1992), and does not suggest from the definition that it 
is in any way related to an injury.  

Therefore, since the record does not show that a low back 
disorder was manifested during service, or for many years 
following separation from service, and there is no medical 
evidence which suggests a relationship between the currently 
diagnosed degenerative arthritis and scoliosis, the Board 
finds that service connection for a low back disorder is not 
established.  While the Board acknowledges that a VA medical 
examination or opinion might provide evidence of a nexus or 
relationship between the currently diagnosed low back 
disorders and service, the Board believes that the absence of 
any event being shown to have occurred during service, an 
event or injury the veteran reported he was hospitalized for 
approximately one week, any opinion resulting from such a VA 
examination or request for a medical opinion would be based 
solely on the veteran's uncorroborated account of the injury 
he reports he sustained during service.  Such an opinion 
would be no more than speculative in nature and would not, in 
the Board's judgment, provide a basis for granting service 
connection for a low back disorder.  Accordingly, the Board 
concludes that service connection for a low back disorder is 
denied.  


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


